DISSENTING OPINION BY JUDGE BIGGS.
The appellant was only a licensee. Boone v. Stover, 66 Mo. loc. cit. 434; 1 Washburn, Real Property, chap. 12, sec. 2, p. 661; Cook v. Stearns, 11 Mass. 533. After the final revocation of the license which was accompanied by the agreement of the parties in the injunction suit, the continued use of the premises by the appellant, if it did use them, constituted it a wrongdoer or trespasser. Lunsford v. LaMotte Lead Company, 54 Mo. 426; Lockwood v. Lunsford, 56 Mo. 68. *620As there was no evidence of substantial damage, the plaintiff could only recover nominal damages. The instruction of the appellant to that effect ought to have been given. For the foregoing reasons I can not agree to the opinion of the majority of the court.